

115 S2359 IS: DHS Joint Requirements Council Act of 2018
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2359IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to establish a Joint Requirements Council in the
			 Department of Homeland Security.
	
 1.Short titleThis Act may be cited as the DHS Joint Requirements Council Act of 2018.
		2.Joint Requirements Council
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following:
				
					710.Joint Requirements Council
 (a)Definition of joint requirementIn this section, the term joint requirement means a condition or capability of multiple operating components of the Department that is required to be met or possessed by a system, product, service, result, or component to satisfy a contract, standard, specification, or other formally imposed document.
						(b)Department leadership councils
 (1)EstablishmentThe Secretary may establish such Department leadership councils as the Secretary determines necessary to ensure coordination and improve programs and activities of the Department.
 (2)FunctionA Department leadership council shall— (A)serve as a coordinating forum;
 (B)advise the Secretary and Deputy Secretary on Department strategy, operations, and guidance; (C)establish policies to reduce duplication in programs; and
 (D)consider and report on such other matters as the Secretary or Deputy Secretary may direct. (3)Relationship to other forumsThe Secretary or Deputy Secretary may delegate the authority to direct the implementation of any decision or guidance resulting from the action of a Department leadership council to any office, component, coordinator, or other senior official of the Department.
							(c)Joint Requirements Council
 (1)EstablishmentThere Secretary shall establish within the Department a Joint Requirements Council. (2)MissionIn addition to other matters assigned to it by the Secretary and Deputy Secretary, the Joint Requirements Council shall—
 (A)identify, assess, and validate joint requirements (including existing systems and associated capability gaps) to meet mission needs of the Department;
 (B)ensure that appropriate efficiencies are made among life-cycle cost, schedule, and performance objectives, and procurement quantity objectives, in the establishment and approval of joint requirements; and
 (C)make prioritized capability recommendations for the joint requirements validated under subparagraph (A) to the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary to review decisions of the Joint Requirements Council.
 (3)ChairpersonThe Secretary shall appoint a chairperson of the Joint Requirements Council, for a term of not more than 2 years, from among senior officials of the Department as designated by the Secretary.
 (4)CompositionThe Joint Requirements Council shall be composed of senior officials representing components of the Department and other senior officials as designated by the Secretary.
 (5)Relationship to future years Homeland Security ProgramThe Secretary shall ensure that the Future Years Homeland Security Program required under section 874 is consistent with the recommendations of the Joint Requirements Council required under paragraph (2)(C), as affirmed by the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary under that paragraph..
 (b)Technical and conforming amendmentThe table of sections in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 709 the following:
				Sec. 710. Joint Requirements Council..